Case 1:20-cv-23358-BB Document 8 Entered on FLSD Docket 09/18/2020 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                             Case No. 1:20-cv-23358-BLOOM/Reid

 COREY ANTHONY SMITH,

        Plaintiff,
 v.

 IMMIGRATION CUSTOM
 ENFORCEMENT; et al.,

       Defendants.
 ____________________________/

             ORDER DISMISSING COMPLAINT WITH LEAVE TO AMEND

        THIS CAUSE is before the Court upon a sua sponte review of the record. Plaintiff Corey

 Anthony Smith filed a pro se pleading styled as a “Notice of Mass Gathering,” “Motion to Dismiss

 Complaint for Failure to State a Claim,” “Alleged Civil Rights Violations,” and “[Motion for]

 Attorney Fees.” See ECF No. [1] (hereinafter the “Complaint”). The Complaint was docketed as a

 civil rights action pursuant to 42 U.S.C. sections 1983 and 1985. The case was assigned to

 Magistrate Judge Lisette M. Reid pursuant to Administrative Order 2019-2 for a Report and

 Recommendation on any dispositive matters. See ECF No. [2].

        On August 17, 2020, Judge Reid entered an Order to Amend, ECF No. [6]. The Order to

 Amend identified the Complaint as an impermissible shotgun pleading and required Plaintiff to

 submit an amended complaint on or before September 7, 2020. The Court notes the Order to

 Amend incorrectly cites to nonexistent Federal Rule of Civil Procedure 2(b) to support the premise

 Plaintiff “must specify all the grounds for relief available to the moving party, state the facts

 supporting each ground for relief, and be signed under penalty of perjury by the Plaintiff or by a

 person authorized to sign it for him.” ECF No. [6] at 2. The Court assumes the Order is referring
Case 1:20-cv-23358-BB Document 8 Entered on FLSD Docket 09/18/2020 Page 2 of 4

                                                             Case No. 1:20-cv-23358-BLOOM/Reid

 to Rule 2(c) of the Rules Governing Section 2255 and 2254 cases, which are not applicable here.

        Nevertheless, the Court agrees the Complaint is subject to dismissal because it does not

 state a claim for relief. To do so, a pleading must contain: “(1) a short and plain statement of the

 grounds for the court’s jurisdiction . . . ; (2) a short and plain statement of the claim showing that

 the pleader is entitled to relief; and (3) a demand for the relief sought.” Fed. R. Civ. P. 8(a)

 (alteration added). “A party must state its claims or defenses in numbered paragraphs, each limited

 as far as practicable to a single set of circumstances.” Fed. R. Civ. P. 10(b). More importantly, “a

 complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

 plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 570 (2007)). Pleadings must present “more than labels and conclusions,

 and a formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at

 555 (citation omitted).

        Here, the Complaint fails to meet the foregoing standards even under the relaxed pleading

 standard afforded to pro se litigants, see Abele v. Tolbert, 130 F. App’x 342, 343 (11th Cir. 2005),

 because it is a shotgun pleading. There are four types of “shotgun pleadings” that violate Rule

 8(a), Rule 10(b), or both:

                The most common type — by a long shot — is a complaint
                containing multiple counts where each count adopts the allegations
                of all preceding counts, causing each successive count to carry all
                that came before and the last count to be a combination of the entire
                complaint. The next most common type . . . is a complaint that does
                not commit the mortal sin of re-alleging all preceding counts but is
                guilty of the venial sin of being replete with conclusory, vague, and
                immaterial facts not obviously connected to any particular cause of
                action. The third type of shotgun pleading is one that commits the
                sin of not separating into a different count each cause of action or
                claim for relief. Fourth, and finally, there is the relatively rare sin
                of asserting multiple claims against multiple defendants without
                specifying which of the defendants are responsible for which acts or
                omissions, or which of the defendants the claim is brought against.


                                                   2
Case 1:20-cv-23358-BB Document 8 Entered on FLSD Docket 09/18/2020 Page 3 of 4

                                                            Case No. 1:20-cv-23358-BLOOM/Reid

 Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1321–23 (11th Cir. 2015) (footnote

 call numbers omitted). The “unifying characteristic” of shotgun pleadings is they “fail . . . to give

 the defendants adequate notice of the claims against them and the grounds upon which each claim

 rests.” Id. at 1323 (footnote call number omitted).

        Plaintiff’s Complaint appears to combine claims regarding (1) crowding at Plaintiff’s

 detention center, (2) privacy violations, (3) violations of the Fourth Amendment, and (4) violations

 of property rights, with a motion to dismiss what the Court assumes is a separate complaint against

 Plaintiff. See ECF No. [1] at 1–4. Moreover, the Complaint does not contain separate counts, but

 a laundry list of statutes and case law not readily connecting specific facts underlying Plaintiff’s

 case. Thus, Plaintiff’s Complaint may be characterized as the second or third type of shotgun

 pleading. “While pro se briefs are generally held to a less stringent standard than those submitted

 by counsel,” the Court cannot do Plaintiff’s job for him. Jones v. N.L.R.B., 675 F. App’x 923, 925

 (11th Cir. 2017) (citation omitted). Accordingly, it is

        ORDERED AND ADJUDGED that Plaintiff, Corey Anthony Smith’s Complaint [ECF

 No. 1] is DISMISSED without prejudice. Plaintiff has until October 19, 2020 to file an amended

 complaint providing factual allegations supporting his claims for civil rights violations. The

 amended complaint should address Plaintiff’s claims only and should not be combined with a

 motion to dismiss any other action.




                                                  3
Case 1:20-cv-23358-BB Document 8 Entered on FLSD Docket 09/18/2020 Page 4 of 4

                                                 Case No. 1:20-cv-23358-BLOOM/Reid

       DONE AND ORDERED in Chambers at Miami, Florida, on September 17, 2020.




                                             ____________________________________
                                             BETH BLOOM
                                             UNITED STATES DISTRICT JUDGE
 Corey Anthony Smith
 055553074
 Krome Service Processing Center
 Inmate Mail/Parcels
 18201 SW 12th Street
 Miami, FL 33194
 PRO SE

 Noticing INS Attorney
 Email: usafls-immigration@usdoj.gov




                                         4
